                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                         Criminal No . 5:13-CR-111-3H
                            Civil No . 5:18-CV-551-H


BOBBY HAYES,

                     Petitioner,

      v.                                                         ORDER

UNITED STATES OF AMERICA,

                     Respondent.




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.
                                    }};-
       so ORDERED.       This   £    day of February, 2019.
